Citation Nr: 0505918	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-10 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type 2, with diabetic 
nephropathy, microalbuminuria, and peripheral neuropathy.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction as a residual of diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from February 1970 to February 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for diabetes 
mellitus, type 2, due to herbicide exposure and assigned a 20 
percent evaluation, effective November 8, 2001. 

The Board notes that in a July 2002 rating decision, the RO 
assigned an earlier effective date of July 9, 2001 for the 
grant of service-connection for diabetes mellitus, type 2.  

In August 2002, a VA Form 9 was received by the RO.  The 
Board observes that the veteran checked the box under section 
9 A which states that the veteran wanted to appeal all of the 
issues on the Statement of the Case and any Supplemental 
Statements of the Case sent to him.  The Board notes that the 
Statement of the Case to which the veteran referred was 
issued in July 2002 and was for the issue of an increased 
evaluation for diabetes mellitus, type 2.  However, the Board 
notes that on the same VA Form 9, under section 10, the 
veteran referenced his claims for cataracts, diabetic 
nephropathy, and peripheral neuropathy and did not mention 
his claim for an increased evaluation for diabetes.  In light 
of the conflicting information found on the VA Form 9, the 
Board, resolving all doubt in the veteran's favor, construes 
the August 2002 VA Form 9 as a timely substantive appeal for 
the issue of an increased evaluation for diabetes mellitus, 
type 2.

By a rating decision in October 2002, the RO, while 
continuing the previously assigned 20 percent evaluation for 
diabetes mellitus, also established service connection for 
microalbuminuria, erectile dysfunction, and sensory 
peripheral neuropathy, as complications of the veteran's 
service-connected diabetes mellitus.  The RO found that 
because the microalbuminuria, erectile dysfunction, and 
peripheral neuropathy warranted noncompensable evaluations, 
the rating schedule provided that the noncompensable 
complications were considered to be part of the diabetic 
process evaluated using the criteria of DC 7913.  See 38 
C.F.R. §§ 4.84a, 4.115b (2004).  As a result of this, the RO 
recharacterized the veteran's service-connected disability, 
to include microalbuminuria, erectile dysfunction, and 
sensory peripheral neuropathy as residuals of the veteran's 
diabetes.  In doing so, the RO reidentified the issue under 
consideration as diabetes mellitus, type 2 with 
microalbuminuria, erectile dysfunction, and sensory 
peripheral neuropathy.

In an August 2003 rating decision, the RO assigned an earlier 
effective dated of May 8, 2001 for the veteran's service-
connected diabetes mellitus type 2 with microalbuminuria and 
peripheral neuropathy.  In this same rating decision, the RO 
granted separate service connection for erectile dysfunction 
and assigned a noncompensable evaluation, effective May 8, 
2001.  It also granted the veteran an entitlement to a 
special monthly compensation based on loss of use of a 
creative organ, effective May 8, 2001.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires the use of oral hypoglycemic agents and a restricted 
diet, and is manifested by diabetic nephropathy and 
microalbuminuria.

2.  The veteran's service-connected diabetic peripheral 
neuropathy is manifested by a burning sensation in the feet, 
and no more than mild sensory diminishment in each lower 
extremity.

3.  The veteran has erectile dysfunction as a residual of 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent evaluation for diabetes, mellitus, with diabetic 
nephropathy and microalbuminuria, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2004).

2.  The criteria for a separate 10 percent evaluation for 
diabetic peripheral neuropathy of the left lower extremity, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 
Note (1), 4.124a, Diagnostic Code 8624 (2004).

3.  The criteria for a separate 10 percent evaluation for 
diabetic peripheral neuropathy of the right lower extremity, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 
Note (1), 4.124a, Diagnostic Code 8624 (2004).

4.  The criteria for a separate compensable schedular 
evaluation for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.115b, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC   8-2003.  In the present 
case, § 5103(a) notice was provided in April 2002 relative to 
the service connection issue adjudicated in the rating 
decision on appeal, from which notice of disagreement raised 
the increased rating issue on appeal.  As such, the exclusion 
from the VCAA notice requirement contemplated in VAOPGCPREC 
08-2003 is applicable in this case.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

A November 2000 private medical record reflects that the 
veteran had been diagnosed with type 2 diabetes mellitus two 
months prior to examination.  At the time of examination, the 
veteran was attempting to follow a diabetic diet, but was 
only eating two times a day, without breakfast and only an 
occasional bedtime snack.  The examiner noted that the 
veteran had not been doing fingerstick blood sugars and was 
not on any diabetic medications.  The veteran complained of 
some tingling and pain in his toes and that he had 
experienced erectile dysfunction for about a year.  The 
examiner recommended that the veteran be placed on 500 mgs a 
day of Glucophage XR.  He also noted that the veteran 
appeared to have early diabetic autonomic neuropathy as an 
explanation for his sexual dysfunction.

A January 2002 VA outpatient record reflects that the veteran 
complained of blurred vision and a burning sensation in his 
feet.  A physical examination revealed that the there was no 
edema in the veteran's extremities, that the peripheral 
pulses were adequate, that sensory testing with filament was 
normal, and that there were no feet lesions.  The examiner 
diagnosed the veteran with diabetes mellitus, type 2, non-
insulin requiring, with retinopathy and neuropathy.

An April 2002 VA outpatient treatment record reflects that 
the veteran was diagnosed with diabetes mellitus, type 2, 
non-insulin required with nephropathy.  The record reflects 
that his diabetes was being treated with metformin and 
glyburide.  The veteran reported that he urinated frequently 
with no pain.  The examiner also noted that the veteran's 
extremities did not have edema or feet lesions and that there 
were adequate peripheral pulses.  His Viagra dosage was 
increased.

A July 2002 VA outpatient treatment record indicates that the 
veteran was seen for his diabetes mellitus with nephropathy.  
The examiner noted that the veteran had been non-compliant in 
taking his diabetic medication regularly.  It was reported 
his glucose level had improved although medication usage was 
sporadic.  The veteran's condition was assessed as diabetes 
mellitus, type 2 non insulin requiring, with retinopathy, 
neuropathy, and nephropathy.

A September 2002 VA eye examination produced a diagnosis of 
diabetes mellitus without retinopathy in both eyes.  

In September 2002, the veteran was afforded a VA peripheral 
nerves examination for compensation and pension purposes.  
The veteran complained of "feet burning" on the soles of 
the feet and "neuropathy."  A physical examination of the 
veteran's motor function revealed that there was no drift of 
out-stretched arms and no atrophy of the upper or lower 
limbs.  Also, the veteran was able to grip equally, 
bilaterally, and had full range of motion of both upper limbs 
to 180 degrees.  The examiner reported that the Phalens' and 
Tinels' signs were negative, bilaterally, at the wrists, that 
tendon reflexes (arm jerks and knee jerks) were symmetric and 
not increased, that ankle jerks were preserved bilaterally, 
and that plantar responses were flexor, bilaterally.  In 
terms of his gait, the veteran was able to stand on his heels 
and toes well.  Bilaterally, straight leg raising testing did 
not cause any marked discomfort with both of the veteran's 
legs fully extended at the knees.  In terms of sensation, the 
veteran had some mild distal blunting of pain and vibration 
in hands and feet, but he could feel vibration and pain in 
his feet.  The examiner's impression was that the veteran had 
type 2 diabetes with mild sensory peripheral neuropathy.  He 
noted that there was no evidence of motor neuropathy, as 
there was no weakness of the hands or feet on examination and 
that the veteran's gait was normal.

In October 2002, the veteran was afforded a VA diabetes 
mellitus examination for compensation and pension purposes.  
Regarding his kidney problems, the veteran indicated that he 
had frequent urination, which he attributed to his diabetes, 
which was not significant at night.  It was also noted that 
the veteran had not been hospitalized for ketoacidosis or 
hypoglycemia.  The veteran denied any other problem of 
dysuria or hematuria or repeated kidney infections.  The 
veteran complained of sexual dysfunction related to his 
diabetes.  Physical examination of the veteran's genitalia 
was unremarkable.  The examiner's impression of the veteran's 
condition was diabetes mellitus with microalbuminuria, and 
erectile dysfunction, as well as nephropathy, likely 
secondary to diabetes mellitus with microalbuminuria.

In January 2004, the veteran underwent a VA diabetes mellitus 
examination.  The veteran indicated that he was taking 
Glucophage and glyburide, that during the past two years, he 
had not been hospitalized for hyperglycemia or hypoglycemia, 
and that he was on a nonspecific restricted diet.  He 
complained of burning feet, urinary frequency, loss of 
strength, and anal pruritis.  An examination of his 
extremities revealed that there was no cyanosis or lesions 
and that the veteran was able to move all of the extremities 
without difficulty.  On monophiliment testing, the veteran 
was able to distinguish between dull and sharp, and 
temperature changes.  His urinary glucose was 3+.  The 
examiner also reported that veteran's diabetes mellitus did 
not have any effect on recreation or his activities of daily 
living.  He diagnosed the veteran with uncontrolled diabetes 
mellitus and microalbumin levels that continued to trend 
upwards.

The veteran was also afforded a VA genitourinary examination 
for compensation and pension purposes in January 2004.  The 
veteran denied lethargy, weakness, anorexia, weight gain or 
loss, frequency, incontinence, dysuria, recurring urinary 
tract infections, renal colic, bladder stones, acute 
nephritis, hospitalizations within the past year, treatment 
for malignancies, catherization, dilatations, or drainage 
procedures.  He also indicated that he had a normal stream 
and did not experience hesitancy.  It was noted he was on 
Viagra.  The veteran reported impotence and noted he had not 
had sex in two years.  He reported vaginal penetration with 
ejaculation "maybe once a month."  Following physical 
examination, the diagnosis was erectile dysfunction secondary 
to uncontrolled diabetes mellitus.

The veteran underwent a VA peripheral nerves examination in 
January 2004, where he complained of a burning sensation in 
his feet.  Symptomatically, the veteran reported that there 
were no changes since his last examination two years prior 
and that he had not experienced paralysis, muscle wasting, or 
atrophy.  An examination of the veteran's extremities found 
that there was no cyanosis or lesions, and that he was able 
to move all of his extremities without difficulty.  The 
veteran's monofilament test was normal, he was able to 
distinguish between dull and sharp, and temperatures changes 
to all dermatomes tested correctly 100 percent of the time.  
The examiner diagnosed with very mild peripheral neuropathy 
and noted that the examination was essentially normal.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for diabetes mellitus, 
type 2, diabetic nephropathy, and peripheral neuropathy, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).


Analysis

The veteran's diabetes mellitus, type 2 is currently assigned 
a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2004), and a separate noncompensable rating for 
erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  He is in receipt of special monthly compensation 
for loss of use of a creative organ.

Under Diagnostic Code 7522, a 20 percent evaluation is for 
assignment for penis deformity with loss of erectile power.  
The veteran has not been shown to have penis deformity, 
although erectile dysfunction is present.  In every instance 
where the schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  As the 
veteran does not meet the requirements for a compensable 
evaluation under Diagnostic Code 7522, the preponderance of 
the evidence is against the claim for a compensable 
evaluation for erectile dysfunction due to diabetes mellitus.

Under Diagnostic Code 7913, a 20 percent is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus which requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreation activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows that the veteran is a 
non-insulin dependent diabetic, who requires oral 
hypoglycemic agents (Glucophage and glyburide) and a 
restricted diet.  There is no evidence that there are 
specific restrictions or regulation of activities because of 
his diabetes.  In fact, on examination in January 2004, the 
examiner indicated that the veteran's diabetes did not affect 
the veteran's recreation or activities of daily life.  In 
addition, on the same January 2004 examination, the veteran 
reported that he had not been hospitalized during the 
previous two years for hyperglycemic or hypoglycemic 
reactions.  Therefore, the Board concludes that a rating in 
excess of 20 percent for diabetes mellitus, type 2 is not 
warranted.

The medical evidence of record demonstrates that 
microalbuminuria and diabetic nephropathy have been diagnosed 
as complications of the veteran's service-connected diabetes 
mellitus.  However, the Board finds that the competent 
evidence of record demonstrates that the diagnosed 
microalbuminuria and diabetic nephropathy are noncompensable 
complications of the veteran's diabetes mellitus.  See 38 
C.F.R. § 4.115a (2004).  In this regard, while the examiners 
from the October 2002 and January 2004 VA examination reports 
indicate that the veteran had nephropathy and increasing 
microalbumin levels, the veteran, other than complaining of 
frequent urination, denied experiencing any other 
complications of the renal system.  As such, the Board finds 
that microalbuminuria and diabetic nephropathy are 
noncompensable complications of the veteran's diabetes 
mellitus, as contemplated by 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).

Finally, the Board notes that the evidence of record 
establishes that the since January 2002, the veteran has been 
diagnosed with neuropathy, described as a burning sensation 
in the feet.  Specifically, on examination in September 2002, 
the examiner, after indicating that the veteran experienced 
some mild, distal blunting of pain and vibration in the hands 
and feet, but that he could feel vibration and pain in his 
feet, diagnosed the veteran with mild sensory peripheral 
neuropathy.  Similarly, in January 2004, the examiner, after 
noting that the veteran's monofilament test was normal and 
that the veteran could move all of his extremities without 
difficulty, diagnosed the veteran with very mild peripheral 
neuropathy.  

In this regard, Note 1 of Diagnostic Code 7913 provides that 
compensable complications of diabetes will be rated 
separately.  (The exception, unless they are part of the 
criteria used to support a 100 percent rating, is not 
applicable in this veteran's case).  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2004).  Diabetic peripheral 
neuropathy of the lower extremities is rated analogous to 
neuritis under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8624.  Neuritis is rated according to the 
provisions of Diagnostic Code 8524 for paralysis of the 
internal popliteal nerve (tibial).  A 10 percent rating is 
assigned for mild incomplete paralysis of the internal 
popliteal nerve (tibial).  A 20 percent evaluation requires 
moderate incomplete paralysis; a 30 percent rating requires 
severe incomplete paralysis; and a 40 percent rating requires 
complete paralysis with plantar flexion lost, frank adduction 
of foot impossible, flexion and separation of toes abolished; 
no muscle in sole can move.  38 C.F.R. § 4.124a (2004), 
Diagnostic Code 8524. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. § 4.124a (2004). 

With resolution of all reasonable doubt in the veteran's 
favor, the Board finds that because his lower extremity 
peripheral neuropathy had been described as very mild or mild 
and involves only sensory impairment and not any motor 
deficits, a separate 10 percent rating is warranted for mild 
incomplete paralysis involving each lower extremity.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8624.  However, the Board 
notes that as the neuropathy involves only sensory impairment 
and has been medically determined to be no more than mild in 
severity, that a separate evaluation in excess of 10 percent 
for peripheral neuropathy of either lower extremity is not 
warranted at this time.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).




ORDER

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type 2, with diabetic 
nephropathy and microalbuminuria, is denied.

2.  Entitlement to a separate 10 percent evaluation for left 
lower extremity peripheral neuropathy, is granted, subject to 
the applicable law governing the award of monetary benefits.

3.  Entitlement to a separate 10 percent evaluation for right 
lower extremity peripheral neuropathy, is granted, subject to 
the applicable law governing the award of monetary benefits.

4.  Entitlement to a compensable evaluation for erectile 
dysfunction due to diabetes mellitus is denied.




___________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


